DETAILED ACTION
This office action is in response to communication filed on February 24, 2022.

Response to Amendment
Amendments filed on February 24, 2022 have been entered.
The specification has been amended.
Claims 1, 8, 15 and 20 have been amended
Claims 6 and 13 have been cancelled.
Claims 1-5, 7-12 and 14-20 have been examined.

Response to Arguments
Applicant’s arguments, see Remarks (p. 11), filed on 02/24/2022, with respect to the objection to the drawings have been fully considered. In view of the amendments to the specification (i.e., removal of reference numeral 302), the objection has been withdrawn. 

Applicant’s arguments, see Remarks (p. 11), filed on 02/24/2022, with respect to the objection to the specification have been fully considered. In view of the amendments to the specification, the objection has been partially withdrawn. 
The examiner submits that the objection to the specification at paragraph [0043] has not been addressed in the response. Therefore, the objection to the specification is maintained modified (see below).

Applicant’s arguments, see Remarks (p. 11-12), filed on 02/24/2022, with respect to the objections to claims 6 and 13 have been fully considered. In view of the cancellation of claims 6 and 13, the objections have been withdrawn. 

Applicant’s arguments, see Remarks (p. 11-12), filed on 02/24/2022, with respect to the objections to claims 8 and 20 have been fully considered. In view of the amendments, the objections have been partially withdrawn. 
The examiner submits that not all the objections to claim 8 have been addressed. Therefore, the objection to claim 8 is maintained modified (see below).

Applicant’s arguments, see Remarks (p. 12-14), filed on 02/24/2022, with respect to the rejections of claims 1-5, 7-12 and 14-20 under 35 U.S.C. 103 have been fully considered but are moot in view of new grounds of rejection. 
Applicant argues (p. 13) that Applicant has amended claim 1 to include “both: indications of one or more characteristics of the tool are displayed with respect to an objective layer displayed across both the first formation profile and the second formation profile” and “separate indications of uncertainties of the one or more characteristics of the tool with respect to the objective layer are displayed in both the first formation profile and the second formation profile.” The Examiner has not shown that the cited references, whether considered alone or in combination, teach or suggest the above-mentioned limitations. Accordingly, Applicant respectfully requests the 35 U.S.C. § 103 rejection of independent claim 1 be withdrawn. Claims 8 and 15 have been amended substantially similar to claim 1 and should therefore be allowable for the same reasons asserted above. Therefore, Applicant requests reconsideration and withdrawal of the 35 U.S.C. § 103 rejections of independent claims 8 and 15.
These arguments are not persuasive.
Regarding the limitation “indications of one or more characteristics of the tool are displayed with respect to an objective layer displayed across both the first formation profile and the second formation profile”, the examiner submits that Donderici (US 20160195633 A1, IDS record) teaches plotting angle information such as tool orientation (one or more characteristics of the tool) together with resistivity information and distance to bed boundary for different true vertical depths intervals (analogous to first formation profile and second formation profile) in order to enable operators make steering decisions (see [0013]-[0016]; see also Fig. 5F and 5S, [0029], [0047]). 
Regarding the limitation “separate indications of uncertainties of the one or more characteristics of the tool with respect to the objective layer are displayed in both the first formation profile and the second formation profile”, the examiner submits that Donderici (US 20160195633 A1, IDS record) also teaches displaying uncertainties areas of distance to bed estimations for each depth (see [0016], [0020], [0039] and [0044]). Furthermore, Donderici teaches displaying any combination of map views discussed in the reference (see [0054] and [0056]).
Therefore, based on the teachings of the prior art of record and the understanding of one of ordinary skill in the art, the examiner submits that it would have been obvious to one of ordinary skill in the art, after consideration of all the facts, to arrive to the claimed invention (see rejection below). 

Specification
The disclosure is objected to because of the following informalities:
[0043]: Language “output device 742” should read “output device 735” in agreement with the details of Figure 7.
Appropriate correction is required.

Claim Objections
Claim 8 is objected to because of the following informalities: 
Claim language “a non-transitory memory coupled to the one or more processors, wherein the memory comprises instruction configured to cause the one or more processors to perform operations for” should read “a non-transitory memory coupled to the one or more processors, wherein the non-transitory memory comprises instruction configured to cause the one or more processors to perform operations for”.
Appropriate correction is required.

Examiner’s Note
Claims 1-5, 7-12 and 14-20 were evaluated for patent eligibility under 35 U.S.C. 101 using the SUBJECT MATTER ELIGIBILITY TEST FOR PRODUCTS AND PROCESSES described in the 2019 Revised Patent Subject Matter Eligibility Guidance to determine patent eligibility under 35 U.S.C. 101. 
Regarding claim 1, the examiner submits that under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance for evaluating claims for eligibility under 35 U.S.C. 101, the claim is to a process (method), which is one of the statutory categories of invention.
Continuing with the analysis, under Step 2A - Prong One of the test:
the limitation “performing an inversion on the first measurement set and the second measurement set to generate a first formation profile corresponding with the first measurement set and a second formation profile corresponding with the second measurement set” is a process that, under its broadest reasonable interpretation, covers performance of the limitation using mathematical concepts (i.e., inversion, see specification at [0031]) to obtain additional information (i.e., a first formation profile corresponding with the first measurement set and a second formation profile corresponding with the second measurement set). Except for the recitation of the type of data being evaluated (e.g., logging data, see specification at [0002]-[0003]), the limitation in the context of this claim mainly refers to applying mathematical concepts to manipulate the collected data and obtain additional information.
Therefore, claim 1 recites a judicial exception under Step 2A - Prong One of the test.

Furthermore, under Step 2A - Prong Two of the test, the claim recites: 
“A method for generating a wellbore resistivity map”, which generally links the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)),
“receiving a first measurement set comprising electromagnetic field data, generated by a tool for a first tool depth in a geologic formation; receiving a second measurement set comprising electromagnetic field data for a second tool depth in the geologic formation,” which adds extra-solution activities (e.g., mere data gathering, source/type of data to be manipulated) (see MPEP 2106.05(g)), and
“displaying the first formation profile and the second formation profile in a user interface (UI), wherein the first formation profile is positioned adjacent to the second formation profile in the UI and both: indications of one or more characteristics of the tool are displayed with respect to an objective layer displayed across both the first formation profile and the second formation profile; and separate indications of uncertainties of the one or more characteristics of the tool with respect to the objective layer are displayed in both the first formation profile and the second formation profile,” which integrates the judicial exception into a practical application by reflecting an improvement to other technology or technical field (e.g., displaying formation characteristics, see specification at [0014]-[0015]). 
Therefore, these additional elements, when considered individually and in combination, integrate the judicial exception into a practical application. The claim is eligible at Prong Two of the Revised Step 2A (see 2019 Revised Patent Subject Matter Eligibility Guidance – Revised Step 2A, see also MPEP 2106.05(b)).

Similarly, independent claims 8 and 15 are directed to patent eligible subject matter as explained above with regards to claim 1.

Regarding the dependent claims 2-5, 7, 9-12, 14 and 16-20, they were found to be patent eligible under 35 U.S.C. 101 by incorporating the eligible subject matter of their corresponding independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7-8, 10-12, 14-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Le (US 20160178787 A1, IDS record), hereinafter ‘Le’, in view of Donderici (US 20160195633 A1, IDS record), hereinafter ‘Donderici’.
Regarding claim 1. (Currently Amended)
Le discloses:
A method (Fig. 6) for generating a wellbore resistivity map ([0053]: a method for imaging earth formation resistivity is disclosed (see also [0001])), comprising:
receiving a first measurement set comprising electromagnetic field data, generated by a tool for a first tool depth in a geologic formation (Fig. 6, item 63; [0053]: time-dependent electrical currents are induced in the formation at a plurality of depths (which implies a first tool depth), generating time-dependent transient electromagnetic signals, which are measured by a downhole resistivity tool and send to a computer for processing (see [0082]));
receiving a second measurement set comprising electromagnetic field data for a second tool depth in the geologic formation (Fig. 6, item 63; [0053]: time-dependent electrical currents are induced in the formation at a plurality of depths (which implies a second tool depth), generating time-dependent transient electromagnetic signals, which are measured by a downhole resistivity tool and send to a computer for processing (see [0082])); 
performing an inversion on the first measurement set and the second measurement set to generate a first formation profile corresponding with the first measurement set and a second formation profile corresponding with the second measurement set (Fig. 6, item 68; [0053]: inversion is performed in all samples in an entire depth interval, which examiner interprets to include first measurement set and second measurement set, to generate an inversion-based resistivity (IB-R) value and an inversion-based distance to a bedding plane (IB-D2B) value for each sample in the entire depth interval); and 
displaying the first formation profile and the second formation profile in a user interface (UI) (Fig. 6, item 68; [0053]: an image of the earth formation is generated using the IB-R and IB-D2B values for each sample in the entire depth interval, with this image being displayed on a display/monitor (see [0082])).

Le does not explicitly disclose:
wherein the first formation profile is positioned adjacent to the second formation profile in the UI and both:
indications of one or more characteristics of the tool are displayed with respect to an objective layer displayed across both the first formation profile and the second formation profile; and 
separate indications of uncertainties of the one or more characteristics of the tool with respect to the objective layer are displayed in both the first formation profile and the second formation profile.  

Donderici teaches:
“In accordance with some embodiments, distance information and angle information such as the distances and angles described in FIG.3 are plotted or mapped by steering visualization software that receives ahead of bit and/or around bit measurements. Without limitation, the parameters that are displayed or represented by steering visualization software may include physical parameters such as tool orientation, formation resistivity values, vertical resistivity, horizontal resistivity, relative dip angles, relative azimuth angles, bed dips, bed azimuths, drill path, distance to bed boundaries, water saturation, and formation porosity. In addition, trust parameters such as uncertainty estimates, inversion type information, and/or comparison information may be displayed or represented by steering visualization software. By displaying or representing physical parameters and trust parameters, the steering visualization software enables an LWD operator to make steering decisions for an LWD tool or to review past steering operations as described herein” ([0016]: distance to bed boundaries(one or more characteristics of the tool with respect to the objective layer) and tool orientation (one or more characteristics of the tool) are plotted by steering visualization software together with formation resistivities and uncertainty estimates for making steering decisions (see also [0020] and [0046]));
“FIG. 5F is similar to FIG. 5A and shows a 2D map view option that plots look-ahead distance to bed boundary as a function of true vertical depth (TVD), and that uses different colors to identify different formation resistivity values. In FIG. 5F, the lines representing bed boundaries are straight and do not convey relative dip angle information. Instead, relative dip angle information is represented for each distinct TVD as an arrow with its tail at distance 0 (zero). Each arrow or other relative dip angle indicator represents the relative dip between the bit or reference point and the nearest bed boundary. In alternative embodiments, the size, the position, and/or the relative dip angle indicator may vary” ([0029]: resistivity information for different true vertical depths intervals (analogous to first formation profile and second formation profile) are displayed (see [0018]) adjacent to one another, with information such as distance to bed boundary and dip angle (e.g., tool inclination, see [0014]) being included in the graph (see also Fig. 5S, [0047] regarding tool and objective layers being plotted, and [0054], [0056] regarding displaying any combination of map view)).
“FIG.5R shows distance lines with an area of uncertainty at the end of each distance line” ([0039]: uncertainty areas of distance to bed estimations are plotted for each depth (see also [0044])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Le in view of Donderici to position the first formation profile adjacent to the second formation profile in the UI and both: indications of one or more characteristics of the tool are displayed with respect to an objective layer displayed across both the first formation profile and the second formation profile; and separate indications of uncertainties of the one or more characteristics of the tool with respect to the objective layer are displayed in both the first formation profile and the second formation profile, in order to enable an operator to make steering decisions for an LWD tool or to review past steering operations, as discussed by Donderici ([0016]).

Regarding claim 3. (Original)
Le in view of Donderici discloses all the features of claim 1 as described above.
Le does not explicitly disclose:
the first formation profile and the second formation profile are displayed with respect to a depth axis.  

Donderici teaches:
“FIG. 5F is similar to FIG. 5A and shows a 2D map view option that plots look-ahead distance to bed boundary as a function of true vertical depth (TVD), and that uses different colors to identify different formation resistivity values. In FIG. 5F, the lines representing bed boundaries are straight and do not convey relative dip angle information. Instead, relative dip angle information is represented for each distinct TVD as an arrow with its tail at distance 0 (zero). Each arrow or other relative dip angle indicator represents the relative dip between the bit or reference point and the nearest bed boundary. In alternative embodiments, the size, the position, and/or the relative dip angle indicator may vary” ([0029]: resistivity information for different true vertical depths intervals (analogous to first formation profile and second formation profile) are displayed (see [0018]) adjacent to one another, with information such as distance to bed boundary (depth axis) and dip angle (e.g., tool inclination, see [0014]) being included in the graph (see also Fig. 5S and [0054])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Le in view of Donderici to display the first formation profile and the second formation profile with respect to a depth axis, in order to enable an operator to make steering decisions for an LWD tool or to review past steering operations, as discussed by Donderici ([0016]).

Regarding claim 4. (Original)
Le in view of Donderici discloses all the features of claim 1 as described above.
Le does not disclose:
displaying the first formation profile and the second formation profile further comprises: 
displaying an indication of tool inclination with respect to at least one of the first formation profile or the second formation profile.  

Donderici teaches:
“FIG. 5F is similar to FIG. 5A and shows a 2D map view option that plots look-ahead distance to bed boundary as a function of true vertical depth (TVD), and that uses different colors to identify different formation resistivity values. In FIG. 5F, the lines representing bed boundaries are straight and do not convey relative dip angle information. Instead, relative dip angle information is represented for each distinct TVD as an arrow with its tail at distance 0 (zero). Each arrow or other relative dip angle indicator represents the relative dip between the bit or reference point and the nearest bed boundary. In alternative embodiments, the size, the position, and/or the relative dip angle indicator may vary” ([0029]: resistivity information for different true vertical depths intervals (analogous to first formation profile and second formation profile) are displayed (see [0018]) adjacent to one another, with information such as distance to bed boundary and dip angle (e.g., an indication of tool inclination, see [0014]) being included in the graph (see also Fig. 5S and [0054])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Le in view of Donderici to display the first formation profile and the second formation profile by displaying an indication of tool inclination with respect to at least one of the first formation profile or the second formation profile, in order to enable an operator to make steering decisions for an LWD tool or to review past steering operations, as discussed by Donderici ([0016]).

Regarding claim 5. (Original)
Le in view of Donderici discloses all the features of claim 1 as described above.
Le does not disclose:
displaying the first formation profile and the second formation profile further comprises: 
displaying an indication of a boundary uncertainty distance with respect to at least one of the first formation profile or the second formation profile.  

Donderici teaches:
 “Further, the map views of FIGS.5L-5R may display a bed boundary line for one or more distance to bed boundary indicators, where an angle of bed boundary line corresponds to a relative dip angle value with respect to a reference point for the tool. Further, in some embodiments, at least one of the displayed distance to bed boundary indicators is partially transparent to show a level of uncertainty as described herein” ([0042]: map views (analogous to first formation profile and second formation profile) include an area of uncertainty for at least ones distance to bed boundary indicator (see also [0039] and [0044])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Le in view of Donderici to display the first formation profile and the second formation profile by displaying an indication of a boundary uncertainty distance with respect to at least one of the first formation profile or the second formation profile, in order to enable an operator to make steering decisions for an LWD tool or to review past steering operations, as discussed by Donderici ([0016]).

Regarding claim 7. (Original)
Le in view of Donderici discloses all the features of claim 1 as described above.
Le does not disclose:
displaying the first formation profile and the second formation profile in the UI, further comprises: 
displaying an indication of a first boundary uncertainty distance with respect to the first formation profile; and 
displaying an indication of a second boundary uncertainty distance with respect to the second formation profile, and 
wherein the first boundary uncertainty distance is different than the second boundary uncertainty distance.  

Donderici teaches:
 “Further, the map views of FIGS.5L-5R may display a bed boundary line for one or more distance to bed boundary indicators, where an angle of bed boundary line corresponds to a relative dip angle value with respect to a reference point for the tool. Further, in some embodiments, at least one of the displayed distance to bed boundary indicators is partially transparent to show a level of uncertainty as described herein” ([0042]: map views (analogous to first formation profile and second formation profile) include an area of uncertainty for at least ones distance to bed boundary indicator, with these maps having different uncertainty values (see Fig. 5R, [0039] and [0044])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Le in view of Donderici to display the first formation profile and the second formation profile by displaying an indication of a first boundary uncertainty distance with respect to the first formation profile; and displaying an indication of a second boundary uncertainty distance with respect to the second formation profile, and wherein the first boundary uncertainty distance is different than the second boundary uncertainty distance, in order to enable an operator to make steering decisions for an LWD tool or to review past steering operations, as discussed by Donderici ([0016]).

Regarding claim 8. (Currently Amended)
Le discloses:
A system (Fig. 11, item 540 – “surface control unit”) for generating a wellbore resistivity map ([0053], [0082]: a method for imaging earth formation resistivity is disclosed (see also [0001]), the method being performed by the surface control unit), the system comprising: 
one or more processors (Fig. 11, item 542 – ‘processor’, [0082]: surface control unit includes a processor); and 
a non-transitory memory coupled to the one or more processors, wherein the memory comprises instruction configured to cause the one or more processors to perform operations (Fig. 11, item 544 – “storage device’, [0082]: surface control unit includes a storage device including programs to be executed by the processor) for: 
receiving a first measurement set comprising electromagnetic field data, generated by a tool for a first tool depth in a geologic formation (Fig. 6, item 63; [0053]: time-dependent electrical currents are induced in the formation at a plurality of depths (which implies a first tool depth), generating time-dependent transient electromagnetic signals, which are measured by a downhole resistivity tool and send to a computer for processing (see [0082])); 
receiving a second measurement set comprising electromagnetic field data for a second tool depth in the geologic formation (Fig. 6, item 63; [0053]: time-dependent electrical currents are induced in the formation at a plurality of depths (which implies a second tool depth), generating time-dependent transient electromagnetic signals, which are measured by a downhole resistivity tool and send to a computer for processing (see [0082])); 
performing an inversion on the first measurement set and the second measurement set to generate a first formation profile corresponding with the first measurement set and a second formation profile corresponding with the second measurement set (Fig. 6, item 68; [0053]: inversion is performed in all samples in an entire depth interval, which examiner interprets to include first measurement set and second measurement set, to generate an inversion-based resistivity (IB-R) value and an inversion-based distance to a bedding plane (IB-D2B) value for each sample in the entire depth interval); and 
displaying the first formation profile and the second formation profile in a user interface (UI) (Fig. 6, item 68; [0053]: an image of the earth formation is generated using the IB-R and IB-D2B values for each sample in the entire depth interval, with this image being displayed on a display/monitor (see [0082])).  

Le does not explicitly disclose:
wherein the first formation profile is positioned adjacent to the second formation profile in the UI and both:
indications of one or more characteristics of the tool are displayed with respect to an objective layer displayed across both the first formation profile and the second formation profile; and 
separate indications of uncertainties of the one or more characteristics of the tool with respect to the objective layer are displayed in both the first formation profile and the second formation profile.  

Donderici teaches:
“In accordance with some embodiments, distance information and angle information such as the distances and angles described in FIG.3 are plotted or mapped by steering visualization software that receives ahead of bit and/or around bit measurements. Without limitation, the parameters that are displayed or represented by steering visualization software may include physical parameters such as tool orientation, formation resistivity values, vertical resistivity, horizontal resistivity, relative dip angles, relative azimuth angles, bed dips, bed azimuths, drill path, distance to bed boundaries, water saturation, and formation porosity. In addition, trust parameters such as uncertainty estimates, inversion type information, and/or comparison information may be displayed or represented by steering visualization software. By displaying or representing physical parameters and trust parameters, the steering visualization software enables an LWD operator to make steering decisions for an LWD tool or to review past steering operations as described herein” ([0016]: distance to bed boundaries(one or more characteristics of the tool with respect to the objective layer) and tool orientation (one or more characteristics of the tool) are plotted by steering visualization software together with formation resistivities and uncertainty estimates for making steering decisions (see also [0020] and [0046]));
“FIG. 5F is similar to FIG. 5A and shows a 2D map view option that plots look-ahead distance to bed boundary as a function of true vertical depth (TVD), and that uses different colors to identify different formation resistivity values. In FIG. 5F, the lines representing bed boundaries are straight and do not convey relative dip angle information. Instead, relative dip angle information is represented for each distinct TVD as an arrow with its tail at distance 0 (zero). Each arrow or other relative dip angle indicator represents the relative dip between the bit or reference point and the nearest bed boundary. In alternative embodiments, the size, the position, and/or the relative dip angle indicator may vary” ([0029]: resistivity information for different true vertical depths intervals (analogous to first formation profile and second formation profile) are displayed (see [0018]) adjacent to one another, with information such as distance to bed boundary and dip angle (e.g., tool inclination, see [0014]) being included in the graph (see also Fig. 5S, [0047] regarding tool and objective layers being plotted, and [0054], [0056] regarding displaying any combination of map view)).
“FIG.5R shows distance lines with an area of uncertainty at the end of each distance line” ([0039]: uncertainty areas of distance to bed estimations are plotted for each depth (see also [0044])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Le in view of Donderici to position the first formation profile adjacent to the second formation profile in the UI and both: indications of one or more characteristics of the tool are displayed with respect to an objective layer displayed across both the first formation profile and the second formation profile; and separate indications of uncertainties of the one or more characteristics of the tool with respect to the objective layer are displayed in both the first formation profile and the second formation profile, in order to enable an operator to make steering decisions for an LWD tool or to review past steering operations, as discussed by Donderici ([0016]).

Regarding claim 10. (Original)
Le in view of Donderici discloses all the features of claim 8 as described above.
Le does not explicitly disclose:
the first formation profile and the second formation profile are displayed with respect to a depth axis.  

Donderici teaches:
“FIG. 5F is similar to FIG. 5A and shows a 2D map view option that plots look-ahead distance to bed boundary as a function of true vertical depth (TVD), and that uses different colors to identify different formation resistivity values. In FIG. 5F, the lines representing bed boundaries are straight and do not convey relative dip angle information. Instead, relative dip angle information is represented for each distinct TVD as an arrow with its tail at distance 0 (zero). Each arrow or other relative dip angle indicator represents the relative dip between the bit or reference point and the nearest bed boundary. In alternative embodiments, the size, the position, and/or the relative dip angle indicator may vary” ([0029]: resistivity information for different true vertical depths intervals (analogous to first formation profile and second formation profile) are displayed (see [0018]) adjacent to one another, with information such as distance to bed boundary (depth axis) and dip angle (e.g., tool inclination, see [0014]) being included in the graph (see also Fig. 5S and [0054])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Le in view of Donderici to display the first formation profile and the second formation profile with respect to a depth axis, in order to enable an operator to make steering decisions for an LWD tool or to review past steering operations, as discussed by Donderici ([0016]).

Regarding claim 11. (Original)
Le in view of Donderici discloses all the features of claim 8 as described above.
Le does not disclose:
displaying the first formation profile and the second formation profile further comprises: 
displaying an indication of tool inclination with respect to at least one of the first formation profile or the second formation profile.  

Donderici teaches:
“FIG. 5F is similar to FIG. 5A and shows a 2D map view option that plots look-ahead distance to bed boundary as a function of true vertical depth (TVD), and that uses different colors to identify different formation resistivity values. In FIG. 5F, the lines representing bed boundaries are straight and do not convey relative dip angle information. Instead, relative dip angle information is represented for each distinct TVD as an arrow with its tail at distance 0 (zero). Each arrow or other relative dip angle indicator represents the relative dip between the bit or reference point and the nearest bed boundary. In alternative embodiments, the size, the position, and/or the relative dip angle indicator may vary” ([0029]: resistivity information for different true vertical depths intervals (analogous to first formation profile and second formation profile) are displayed (see [0018]) adjacent to one another, with information such as distance to bed boundary and dip angle (e.g., an indication of tool inclination, see [0014]) being included in the graph (see also Fig. 5S and [0054])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Le in view of Donderici to display the first formation profile and the second formation profile by displaying an indication of tool inclination with respect to at least one of the first formation profile or the second formation profile, in order to enable an operator to make steering decisions for an LWD tool or to review past steering operations, as discussed by Donderici ([0016]).

Regarding claim 12. (Original)
Le in view of Donderici discloses all the features of claim 8 as described above.
Le does not disclose:
displaying the first formation profile and the second formation profile further comprises: 
displaying an indication of a boundary uncertainty distance with respect to at least one of the first formation profile or the second formation profile.  

Donderici teaches:
 “Further, the map views of FIGS.5L-5R may display a bed boundary line for one or more distance to bed boundary indicators, where an angle of bed boundary line corresponds to a relative dip angle value with respect to a reference point for the tool. Further, in some embodiments, at least one of the displayed distance to bed boundary indicators is partially transparent to show a level of uncertainty as described herein” ([0042]: map views (analogous to first formation profile and second formation profile) include an area of uncertainty for at least ones distance to bed boundary indicator (see also [0044])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Le in view of Donderici to display the first formation profile and the second formation profile by displaying an indication of a boundary uncertainty distance with respect to at least one of the first formation profile or the second formation profile, in order to enable an operator to make steering decisions for an LWD tool or to review past steering operations, as discussed by Donderici ([0016]).

Regarding claim 14. (Original)
Le in view of Donderici discloses all the features of claim 8 as described above.
Le does not disclose:
displaying the first formation profile and the second formation profile in the UI, further comprises: 
displaying an indication of a first boundary uncertainty distance with respect to the first formation profile; and 
displaying an indication of a second boundary uncertainty distance with respect to the second formation profile, and 
wherein the first boundary uncertainty distance is different than the second boundary uncertainty distance.  

Donderici teaches:
 “Further, the map views of FIGS.5L-5R may display a bed boundary line for one or more distance to bed boundary indicators, where an angle of bed boundary line corresponds to a relative dip angle value with respect to a reference point for the tool. Further, in some embodiments, at least one of the displayed distance to bed boundary indicators is partially transparent to show a level of uncertainty as described herein” ([0042]: map views (analogous to first formation profile and second formation profile) include an area of uncertainty for at least ones distance to bed boundary indicator, with these maps having different uncertainty values (see Fig. 5R and [0044])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Le in view of Donderici to display the first formation profile and the second formation profile by displaying an indication of a first boundary uncertainty distance with respect to the first formation profile; and displaying an indication of a second boundary uncertainty distance with respect to the second formation profile, and wherein the first boundary uncertainty distance is different than the second boundary uncertainty distance, in order to enable an operator to make steering decisions for an LWD tool or to review past steering operations, as discussed by Donderici ([0016]).

Regarding claim 15. (Currently Amended)
Le discloses:
A tangible, non-transitory, computer-readable media having instructions encoded thereon (Fig. 11, item 544 – “storage device’, [0082], [0087]: surface control unit includes a storage device including programs to be executed by the processor), the instructions, when executed by a processor (Fig. 11, item 542 – ‘processor’, [0082]: surface control unit includes a processor), are operable to perform operations for: 
receiving a first measurement set comprising electromagnetic field data, generated by a tool for a first tool depth in a geologic formation (Fig. 6, item 63; [0053]: time-dependent electrical currents are induced in the formation at a plurality of depths (which implies a first tool depth), generating time-dependent transient electromagnetic signals, which are measured by a downhole resistivity tool and send to a computer for processing (see [0082])); 
receiving a second measurement set comprising electromagnetic field data for a second tool depth in the geologic formation (Fig. 6, item 63; [0053]: time-dependent electrical currents are induced in the formation at a plurality of depths (which implies a second tool depth), generating time-dependent transient electromagnetic signals, which are measured by a downhole resistivity tool and send to a computer for processing (see [0082])); 
performing an inversion on the first measurement set and the second measurement set to generate a first formation profile corresponding with the first measurement set and a second formation profile corresponding with the second measurement set (Fig. 6, item 68; [0053]: inversion is performed in all samples in an entire depth interval, which examiner interprets to include first measurement set and second measurement set, to generate an inversion-based resistivity (IB-R) value and an inversion-based distance to a bedding plane (IB-D2B) value for each sample in the entire depth interval); and 
displaying the first formation profile and the second formation profile in a user interface (UI) (Fig. 6, item 68; [0053]: an image of the earth formation is generated using the IB-R and IB-D2B values for each sample in the entire depth interval, with this image being displayed on a display/monitor (see [0082])).

Le does not explicitly disclose:
wherein the first formation profile is positioned adjacent to the second formation profile in the UI and both:
indications of one or more characteristics of the tool are displayed with respect to an objective layer displayed across both the first formation profile and the second formation profile; and 
separate indications of uncertainties of the one or more characteristics of the tool with respect to the objective layer are displayed in both the first formation profile and the second formation profile.  

Donderici teaches:
“In accordance with some embodiments, distance information and angle information such as the distances and angles described in FIG.3 are plotted or mapped by steering visualization software that receives ahead of bit and/or around bit measurements. Without limitation, the parameters that are displayed or represented by steering visualization software may include physical parameters such as tool orientation, formation resistivity values, vertical resistivity, horizontal resistivity, relative dip angles, relative azimuth angles, bed dips, bed azimuths, drill path, distance to bed boundaries, water saturation, and formation porosity. In addition, trust parameters such as uncertainty estimates, inversion type information, and/or comparison information may be displayed or represented by steering visualization software. By displaying or representing physical parameters and trust parameters, the steering visualization software enables an LWD operator to make steering decisions for an LWD tool or to review past steering operations as described herein” ([0016]: distance to bed boundaries(one or more characteristics of the tool with respect to the objective layer) and tool orientation (one or more characteristics of the tool) are plotted by steering visualization software together with formation resistivities and uncertainty estimates for making steering decisions (see also [0020] and [0046]));
“FIG. 5F is similar to FIG. 5A and shows a 2D map view option that plots look-ahead distance to bed boundary as a function of true vertical depth (TVD), and that uses different colors to identify different formation resistivity values. In FIG. 5F, the lines representing bed boundaries are straight and do not convey relative dip angle information. Instead, relative dip angle information is represented for each distinct TVD as an arrow with its tail at distance 0 (zero). Each arrow or other relative dip angle indicator represents the relative dip between the bit or reference point and the nearest bed boundary. In alternative embodiments, the size, the position, and/or the relative dip angle indicator may vary” ([0029]: resistivity information for different true vertical depths intervals (analogous to first formation profile and second formation profile) are displayed (see [0018]) adjacent to one another, with information such as distance to bed boundary and dip angle (e.g., tool inclination, see [0014]) being included in the graph (see also Fig. 5S, [0047] regarding tool and objective layers being plotted, and [0054], [0056] regarding displaying any combination of map view)).
“FIG.5R shows distance lines with an area of uncertainty at the end of each distance line” ([0039]: uncertainty areas of distance to bed estimations are plotted for each depth (see also [0044])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Le in view of Donderici to position the first formation profile adjacent to the second formation profile in the UI and both: indications of one or more characteristics of the tool are displayed with respect to an objective layer displayed across both the first formation profile and the second formation profile; and separate indications of uncertainties of the one or more characteristics of the tool with respect to the objective layer are displayed in both the first formation profile and the second formation profile, in order to enable an operator to make steering decisions for an LWD tool or to review past steering operations, as discussed by Donderici ([0016]).

Regarding claim 17. (Original)
Le in view of Donderici discloses all the features of claim 15 as described above.
Le does not explicitly disclose:
the first formation profile and the second formation profile are displayed with respect to a depth axis.  

Donderici teaches:
“FIG. 5F is similar to FIG. 5A and shows a 2D map view option that plots look-ahead distance to bed boundary as a function of true vertical depth (TVD), and that uses different colors to identify different formation resistivity values. In FIG. 5F, the lines representing bed boundaries are straight and do not convey relative dip angle information. Instead, relative dip angle information is represented for each distinct TVD as an arrow with its tail at distance 0 (zero). Each arrow or other relative dip angle indicator represents the relative dip between the bit or reference point and the nearest bed boundary. In alternative embodiments, the size, the position, and/or the relative dip angle indicator may vary” ([0029]: resistivity information for different true vertical depths intervals (analogous to first formation profile and second formation profile) are displayed (see [0018]) adjacent to one another, with information such as distance to bed boundary (depth axis) and dip angle (e.g., tool inclination, see [0014]) being included in the graph (see also Fig. 5S and [0054])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Le in view of Donderici to display the first formation profile and the second formation profile with respect to a depth axis, in order to enable an operator to make steering decisions for an LWD tool or to review past steering operations, as discussed by Donderici ([0016]).

Regarding claim 18. (Original)
Le in view of Donderici discloses all the features of claim 1 as described above.
Le does not disclose:
displaying the first formation profile and the second formation profile further comprises: 
displaying an indication of tool inclination with respect to at least one of the first formation profile or the second formation profile.  

Donderici teaches:
“FIG. 5F is similar to FIG. 5A and shows a 2D map view option that plots look-ahead distance to bed boundary as a function of true vertical depth (TVD), and that uses different colors to identify different formation resistivity values. In FIG. 5F, the lines representing bed boundaries are straight and do not convey relative dip angle information. Instead, relative dip angle information is represented for each distinct TVD as an arrow with its tail at distance 0 (zero). Each arrow or other relative dip angle indicator represents the relative dip between the bit or reference point and the nearest bed boundary. In alternative embodiments, the size, the position, and/or the relative dip angle indicator may vary” ([0029]: resistivity information for different true vertical depths intervals (analogous to first formation profile and second formation profile) are displayed (see [0018]) adjacent to one another, with information such as distance to bed boundary and dip angle (e.g., an indication of tool inclination, see [0014]) being included in the graph (see also Fig. 5S and [0054])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Le in view of Donderici to display the first formation profile and the second formation profile by displaying an indication of tool inclination with respect to at least one of the first formation profile or the second formation profile, in order to enable an operator to make steering decisions for an LWD tool or to review past steering operations, as discussed by Donderici ([0016]).

Regarding claim 19. (Original)
Le in view of Donderici discloses all the features of claim 15 as described above.
Le does not disclose:
displaying the first formation profile and the second formation profile further comprises: 
displaying an indication of a boundary uncertainty distance with respect to at least one of the first formation profile or the second formation profile.  

Donderici teaches:
 “Further, the map views of FIGS.5L-5R may display a bed boundary line for one or more distance to bed boundary indicators, where an angle of bed boundary line corresponds to a relative dip angle value with respect to a reference point for the tool. Further, in some embodiments, at least one of the displayed distance to bed boundary indicators is partially transparent to show a level of uncertainty as described herein” ([0042]: map views (analogous to first formation profile and second formation profile) include an area of uncertainty for at least ones distance to bed boundary indicator (see also [0044])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Le in view of Donderici to display the first formation profile and the second formation profile by displaying an indication of a boundary uncertainty distance with respect to at least one of the first formation profile or the second formation profile, in order to enable an operator to make steering decisions for an LWD tool or to review past steering operations, as discussed by Donderici ([0016]).

Regarding claim 20. (Currently Amended)
Le in view of Donderici discloses all the features of claim 15 as described above.
Le does not disclose:
displaying the first formation profile and the second formation profile further comprises: 
displaying an indication of a boundary uncertainty distance with respect to at least one of the first formation profile or the second formation profile, and
displaying an indication of a second boundary uncertainty distance with respect to the second formation profile, and wherein the first boundary uncertainty distance is different than the second boundary uncertainty distance.

Donderici teaches:
“FIG.5R shows distance lines with an area of uncertainty at the end of each distance line” ([0039]: uncertainty areas of distance to bed estimations are plotted for each depth, with the uncertainty areas being different based on depth (see also [0044])).
“Further, the map views of FIGS.5L-5R may display a bed boundary line for one or more distance to bed boundary indicators, where an angle of bed boundary line corresponds to a relative dip angle value with respect to a reference point for the tool. Further, in some embodiments, at least one of the displayed distance to bed boundary indicators is partially transparent to show a level of uncertainty as described herein” ([0042]: map views (analogous to first formation profile and second formation profile) include an area of uncertainty for at least ones distance to bed boundary indicator).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Le in view of Donderici to display the first formation profile and the second formation profile by displaying an indication of a boundary uncertainty distance with respect to at least one of the first formation profile or the second formation profile, and to display an indication of a second boundary uncertainty distance with respect to the second formation profile, and wherein the first boundary uncertainty distance is different than the second boundary uncertainty distance, in order to enable an operator to make steering decisions for an LWD tool or to review past steering operations, as discussed by Donderici ([0016]).

Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Le, in view of Donderici, and in further view of Banning (CA 2593526 A1), hereinafter ‘Banning’.
Regarding claim 2. (Original)
Le in view of Donderici discloses all the features of claim 1 as described above.
Le does not explicitly disclose:
the first formation profile and the second formation profile are displayed with respect to a time axis.  

	Banning teaches:
“Rapid imaging of formation features or boundaries may be achieved in an embodiment that further comprises: - plotting the monitored one of apparent conductivity and apparent resistivity against time; - subsequently moving the device to another position in the wellbore; - again transmitting an electromagnetic signal using the transmitter and detecting the receiver response; - again calculating the one of apparent conductivity and apparent resistivity based on the receiver-detected response; - again monitoring the one of apparent conductivity and apparent resistivity is monitored over time; and - again plotting the one of apparent conductivity and apparent resistivity against time; - subsequently creating an image of the formation within the subterranean formation based on the plots” (p. 2, line 29 – p. 3, line 9: imaging formation properties of boundaries is achieved by plotting formation properties (e.g., resistivity) against time every time the tool is moved for performing new measurements).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Le in view of Donderici, and in further view of Banning, to display the first formation profile and the second formation profile with respect to a time axis, in order to provide rapid imaging of formation features or boundaries, as discussed by Banning (p. 2, line 29 – p. 3, line 9).

Regarding claim 9. (Original)
Le in view of Donderici discloses all the features of claim 8 as described above.
Le does not explicitly disclose:
the first formation profile and the second formation profile are displayed with respect to a time axis.  

Banning teaches:
“Rapid imaging of formation features or boundaries may be achieved in an embodiment that further comprises: - plotting the monitored one of apparent conductivity and apparent resistivity against time; - subsequently moving the device to another position in the wellbore; - again transmitting an electromagnetic signal using the transmitter and detecting the receiver response; - again calculating the one of apparent conductivity and apparent resistivity based on the receiver-detected response; - again monitoring the one of apparent conductivity and apparent resistivity is monitored over time; and - again plotting the one of apparent conductivity and apparent resistivity against time; - subsequently creating an image of the formation within the subterranean formation based on the plots” (p. 2, line 29 – p. 3, line 9: imaging formation properties of boundaries is achieved by plotting formation properties (e.g., resistivity) against time every time the tool is moved for performing new measurements).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Le in view of Donderici, and in further view of Banning, to display the first formation profile and the second formation profile with respect to a time axis, in order to provide rapid imaging of formation features or boundaries, as discussed by Banning (p. 2, line 29 – p. 3, line 9).

Regarding claim 16. (Original)
Le in view of Donderici discloses all the features of claim 15 as described above.
Le does not explicitly disclose:
the first formation profile and the second formation profile are displayed with respect to a time axis.  

Banning teaches:
“Rapid imaging of formation features or boundaries may be achieved in an embodiment that further comprises: - plotting the monitored one of apparent conductivity and apparent resistivity against time; - subsequently moving the device to another position in the wellbore; - again transmitting an electromagnetic signal using the transmitter and detecting the receiver response; - again calculating the one of apparent conductivity and apparent resistivity based on the receiver-detected response; - again monitoring the one of apparent conductivity and apparent resistivity is monitored over time; and - again plotting the one of apparent conductivity and apparent resistivity against time; - subsequently creating an image of the formation within the subterranean formation based on the plots” (p. 2, line 29 – p. 3, line 9: imaging formation properties of boundaries is achieved by plotting formation properties (e.g., resistivity) against time every time the tool is moved for performing new measurements).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Le in view of Donderici, and in further view of Banning, to display the first formation profile and the second formation profile with respect to a time axis, in order to provide rapid imaging of formation features or boundaries, as discussed by Banning (p. 2, line 29 – p. 3, line 9).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Guner; Baris et al., US 20160003973 A1, APPARATUS AND METHODS TO VISUALIZE FORMATION RELATED FEATURES
Reference discloses visualizations of formation properties and distances associated with formations, as well as tool characteristics.

Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINA CORDERO whose telephone number is (571)272-9969. The examiner can normally be reached 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANDREW SCHECHTER can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LINA M CORDERO/Primary Examiner, Art Unit 2857